UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2014 REACHLOCAL , INC. (Exact name of Registrant as specified in its charter) Delaware 001-34749 20-0498783 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600, Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 274-0260 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2 Results of Operations and Financial Condition. On November 4, 2014, ReachLocal, Inc. publicly disseminated a press release announcing financial results for the third quarter ended September 30, 2014. The foregoing description is qualified in its entirety by reference to ReachLocal’s press release, dated November 4, 2014, a copy of which is attached hereto as Exhibit 99.01 and incorporated herein by reference.Such information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 5 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 3, 2014, ReachLocal entered into a separation agreement with Daniel Della Flora, ReachLocal’s Chief Accounting Officer, pursuant to which November 25, 2014 will be Mr. Della Flora’s last day with the company. The separation agreement, which is consistent with ReachLocal’s Change in Control and Severance Policy for Senior Management, provides Mr. Della Flora the following benefits: (i) continuation payments of his base salary for 6 months for a total of $150,000, (ii) six months of continued health benefits, and (iii) immediate acceleration of all unvested equity awards that would have vested during the six-month period following November 25, 2014. Receipt of these benefits will generally be conditioned on Mr. Della Flora executing a release in favor of ReachLocal. Mr. Della Flora’s employment letter with ReachLocal will also terminate as of November 25, 2014, except to the extent otherwise expressly provided therein. Mr. Della Flora’s departure is not related to any financial or accounting disagreements or irregularities. ReachLocal is initiating a search for a new chief accounting officer. Until a new chief accounting officer is hired, Ross Landsbaum, ReachLocal’s chief financial officer, will assume Mr. Della Flora’s responsibilities. The foregoing is not a complete description of the terms and conditions of the separation agreement and is qualified in its entirety by reference to the separation agreement, a copy of which will be filed as an exhibit to ReachLocal’s next Quarterly Report on Form 10-Q. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Press Release dated November 4, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 4, 2014 REACHLOCAL, INC. By: /s/ Ross G. Landsbaum Name: Ross G. Landsbaum Title: Chief Financial Officer
